Per Curiam:,
There is nothing in this record that would justify us in sustaining either of the assignments of error. A careful consideration of the evidence discloses no disputed question of fact that should have been submitted to the jury, nor any undisputed fact or facts on which a verdict in favor of the plaintiffs could have been sustained. It therefore follows that they have no just reason to complain of anything contained in portions of the charge which constitute the first four specifications.
The learned trial judge was clearly right in holding as matter of law that the title of the grantee, under whom defendant company holds, extended to the middle of the highway, as in the case of ordinary private grants; and hence there was no error in affirming its last point, “ that under all the evidence . . . . the verdict must be for the defendant,” and in directing the jury to find accordingly.
Judgment affirmed.